J-S11002-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF: L.U., L.U.             :   IN THE SUPERIOR COURT OF
    AND E.U.                                   :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: S.U.                            :
                                               :
                                               :
                                               :
                                               :   No. 1353 WDA 2020

               Appeal from the Order Entered November 19, 2020
               In the Court of Common Pleas of Allegheny County
                         Orphans' Court at No: A-20-23


BEFORE:      STABILE, J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY STABILE, J.:                                FILED: May 19, 2021

        S.U. (“Father”) appeals pro se from the November 19, 2020 order in the

Court of Common Pleas of Allegheny County that dismissed, without prejudice,

the petition for stepparent adoption, as amended, filed by him and his wife,

C.U. (“Stepmother”), with respect to his sons, L.U., born in November of 2014,

and twins, L.U. a/k/a Z.L.U. and E.U. a/k/a L.W.U., born in October of 20161

(collectively, “the Children”).2 Upon careful review, we affirm.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 The record includes the birth certificates of Father’s twin sons, named Z.L.U.
and L.W.U., therein. In his petition for stepparent adoption, Father requested
the names of his twin sons be changed to L.T.U. and E.S.U. Amended Petition,
8/6/20, at ¶¶ 23-24. Although no court has changed the legal names of his
twin sons, Father identified them by his preferred names in the underlying
adoption action and on appeal to this Court.

2   Stepmother is not listed as an appellant.
J-S11002-21


      On May 15, 2020, Father and Stepmother, acting pro se, filed the

petition for stepparent adoption, wherein they alleged that Father is the

natural parent of the Children, and that he married Stepmother in December

of 2018. Petition, 5/15/20, at ¶¶ 3, 4, 7. Father and Stepmother alleged that

the Children’s other biological parent is an anonymous donor. Id. at ¶ 19.

Thus, they alleged that the Children were conceived by in vitro fertilization

“and carried to birth by gestational surrogate[, C.J.].” Id. at ¶ 20.    They

alleged that C.J.’s name appears on the Children’s birth certificates, but that

C.J., as a “gestational surrogate,” is a third party and not a legal parent. Id.

at ¶¶ 20, 28.    Further, they alleged, “There has never been a decree of

termination of parental rights relating to” the Children. Id. at ¶ 26. In their

supplement to the foregoing petition, filed pro se on May 19, 2020, Father and

Stepmother asserted “the gestational surrogate has no parental rights to

relinquish;” however, they requested that the orphans’ court terminate C.J.’s

parental rights and grant the proposed adoption. Petition, 5/19/20, at ¶¶ 2,

5(b); Orphans’ Court Opinion, 1/12/21, at 1. They omitted any information

regarding consents required by 23 Pa.C.S. § 2711 (Consents necessary to

adoption).   On August 6, 2020, Father and Stepmother filed an amended

petition for stepparent adoption, which includes, inter alia, the assertion that

Father has a Pennsylvania driver’s license.




                                     -2-
J-S11002-21


         On October 6, 2020, the orphans’ court appointed Thomas J. Dempsey,

Jr., Esquire, as guardian ad litem (“GAL”). The GAL explained in his appellee

brief:

         It is undisputed that, as a matter of practice in any adoption case,
         the [o]rphans’ [c]ourt does its own investigation. Here, the
         investigation revealed the existence of [an] adjudication in the
         courts of West Virginia, which [Father] had not revealed to the
         [orphans’] court.      The investigation and the publicly filed
         documents in the West Virginia litigation establish that [C.J.] had
         been adjudicated the mother of the [C]hildren and that she had
         been awarded sole custody.

GAL brief at 8.

         The orphans’ court held a preliminary hearing on the proposed adoption

on November 19, 2020.         The court issued the following order, from which

Father appeals:

         AND NOW, November 19, 2020, following an appearance before
         the [c]ourt of Petitioners[, Stepmother] and [Father], pro se, and
         Thomas J. Dempsey, Jr., Esquire, Guardian ad litem for the
         proposed adoptees[,] to address the pending Petition for
         Stepparent Adoption, as amended (“Petition”), the [c]ourt finds
         the following from the record and by judicial notice:

         Petitioner [Father] has been engaged in litigation in the Circuit
         Court of Mason County West Virginia at proceedings docketed at
         No. 16-D-233 which is related to the maternity and custody of
         [the Children], the three proposed adoptees in this proceeding.
         As part of that litigation, the Mason County Circuit Court
         determined as a matter of fact and law that the Children identified
         in the Petition were the children of [C.J.] and [Father], that [C.J.]
         is the mother of the Children, and that [C.J.] was and is entitled
         to sole legal custody of the Children.

         The [c]ourt also takes notice that the Supreme Court of Appeals
         of West Virginia affirmed the above-referenced adjudication of the
         Mason County Circuit Court by its Memorandum Decision of
         November 4, 2019, docketed at No. 18-0566. A review of the

                                         -3-
J-S11002-21


      Petition indicates that Petitioners have failed to indicate
      that [C.J.] has been adjudicated to be the mother of the
      Children, that [C.J.] has been awarded sole legal custody
      of the Children, that any notice of the intent to present the
      Petition to this [c]ourt was provided to [C.J.], the mother
      of the Children, or that [C.J.] has been asked to, or
      consented to, the termination of her parental rights to the
      Children.

      It is therefore ORDERED that the petition for stepparent adoption
      of [the Children] filed by [Stepmother] and [Father] is DISMISSED
      without prejudice.

Order, 11/19/20 (emphasis added).

       On December 15, 2020, Father, acting pro se, timely filed a notice of

appeal and a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b). The orphans’ court filed an opinion pursuant

to Rule 1925(a) on January 12, 2021.

      On appeal, Father presents the following questions:

      1.    Did the [o]rphans’ [c]ourt err by sua sponte relying on
            custody proceedings from the State of West Virginia in an
            action that was filed under the Adoption Act in
            Pennsylvania?

      2.    Did the [o]rphans’ [c]ourt err in dismissing the petition for
            stepparent adoption due to the lack of notice to, and/or
            consent from, a gestational surrogate?

      3.    Did the [o]rphans’ [c]ourt err by denying [Father]’s
            [c]onstitutionally protected rights under [d]ue [p]rocess
            and [e]qual [p]rotection?

Father’s Brief at 9.




                                     -4-
J-S11002-21


       The GAL asserts in his appellee brief that this appeal is interlocutory

because the November 19, 2020 order is not final.3 The GAL cites Mier v.

Stewart, 683 A.2d 930 (Pa. Super. 1996), where we held that the order

dismissing a complaint without prejudice and giving the plaintiff thirty days to

file an amended complaint is not a final order. We stated, “By granting a party

leave to amend, the trial court has not finally disposed of the parties or their

claims.” Id. at 930. The GAL asserts that the November 19, 2020 order is

likewise not final because it dismissed Father’s and Stepmother’s petition

without prejudice. We disagree.

       It is well-established:

       An appeal may be taken as of right from a final order. Pa.R.A.P.
       341(a). A final order is one that disposes of all claims and of all
       parties. Pa.R.A.P. 341(b)(1). . . . [W]hen the dismissal [of a
       complaint] is without prejudice for the party to file an amended
       pleading to cure defects, the order is interlocutory, as it does not
       put the party “out of court.” Lichtenwalner by Lichtenwalner
       v. Schlicting, 552 A.2d 302, 302-03 (Pa. Super. 1989).

In re Nadzam, 203 A.3d 215, 219 (Pa. Super. 2019) (determining that the

order is a final, appealable order where it left no outstanding claims or parties

remaining in the action).




____________________________________________


3 This Court issued a rule to show cause order on January 5, 2021, with respect
to why this appeal should not be quashed as interlocutory. Father filed a
response on January 8, 2021. On January 27, 2021, this Court discharged
the order but did not make a determination regarding whether the appeal is
interlocutory.


                                           -5-
J-S11002-21


       Instantly, the November 19, 2020 order dismissed the petition for

stepparent adoption without prejudice; however, unlike the order in Mier, it

did not grant Father and Stepmother leave to amend their petition. Here, the

court dismissed the adoption action for lack of jurisdiction because it found

that neither Father nor Stepmother were residents of Allegheny County.

Orphans’ Court Opinion, 1/12/21, at 1, 3; see also 23 Pa.C.S. § 2302 (Venue)

(providing, in relevant part, “Proceedings for voluntary relinquishment,

involuntary termination and adoption may be brought in the court of the

county: “(1) Where the parent or parents or the adoptee . . . reside. . . .

(3) With leave of court, in which the adoptee formerly resided.”).4

       In addition, the court dismissed the action for lack of jurisdiction

because it found that the West Virginia courts determined that C.J. is the

Children’s legal mother and awarded her “primary residential and custodial

parent of” the Children.         S.U. v. C.J., No. 18-0566, 2019 WL 5692550

(Supreme Court of Appeals of West Virginia, filed November 4, 2019)

(unpublished memorandum) (“Supreme Court of Appeals”). Therefore, the

November 19, 2020 order finally disposed of the parties and their claims

without reaching the merits of their adoption action. As such, the order is



____________________________________________


4 There is no record evidence that Father, Stepmother, or the Children reside
or formerly resided in Allegheny County, Pennsylvania. With respect to
Father’s Pennsylvania driver’s license, the court found that he obtained it “less
than a week prior to filing the [p]etition.” Orphans’ Court Opinion, 1/12/21,
at 3.

                                           -6-
J-S11002-21


final and appealable. See Damico v. Royal Ins. Co., 556 A.2d 886, 887 (Pa.

Super. 1989) (concluding that an order dismissing an action without prejudice

for lack of jurisdiction due to the failure to join an indispensable party is final

and appealable).

      Father’s issues are interrelated, and so we consider them together. In

his first issue, he argues that the orphans’ court erred in relying on the

decision of the Supreme Court of Appeals in dismissing the petition for

stepparent adoption. As best we can discern, Father contends that the West

Virginia court proceedings pertained to child custody, and the action he

instituted in Pennsylvania pertained to adoption. Therefore, Father contends

that the decision of the Supreme Court of Appeals is irrelevant.

      However, Father also contends in his first issue that the decision of the

Supreme Court of Appeals is void because it violates his substantive due

process rights under the Fourteenth Amendment to the United States

Constitution.   Specifically, he asserts that “the State of West Virginia has

permitted gestational surrogate[, C.J.,] to infringe upon the rights of [Father]

and his children.”    Father’s brief at 24.    Father asserts, “the gestational

surrogate has no parental rights; . . . the gestational surrogate does not have

a right “‘to object to or receive notice of adoption proceedings.’” Id. at 17

(citation omitted). Similarly, in his second issue, Father asserts that C.J.’s

consent to the adoption was unnecessary because she has no parental rights

as the gestational surrogate.


                                       -7-
J-S11002-21


      In his third and final issue, Father contends that, in dismissing the

adoption action, the orphans’ court violated his substantive right to due

process and equal protection under the Fourteenth Amendment of the United

States Constitution by “treating him differently based upon his method of

procreation.” Father’s brief at 36. For the following reasons, we conclude that

Father’s issues are without merit.

      When considering an appeal from an orphans’ court order, our standard

of review is as follows:

      This court must determine whether the record is free from legal
      error and the orphans’ court’s factual findings are supported by
      the evidence. Because the court sits as the fact-finder, it
      determines the credibility of the witnesses and on review, we will
      not reverse its credibility determinations absent an abuse of that
      discretion.

      In re Adoption of A.M.B., 812 A.2d 659, 662 (Pa. Super. 2002).

In re Adoption of R.J.S., 889 A.2d 92, 95-96 (Pa. Super. 2005).

      In his appellee brief, the GAL responds to Father’s issues by stating that

the orphans’ court “was required to give full faith and credit to the adjudication

of the West Virginia courts under the full faith and credit clause of the United

States Constitution.” GAL brief at 14; see also USCS Const. Art. IV, § 1 (“Full

faith and credit shall be given in each State to the public acts, Records and

judicial [P]roceedings of every other State. And the Congress may by general

Laws prescribe the Manner in which such Acts, Records and Proceedings shall

be proved, and the Effect thereof.”).




                                      -8-
J-S11002-21


       Indeed, in its Rule 1925(a) opinion, the orphans’ court explained that

its dismissal of the adoption action “had absolutely nothing to do with the

manner in which the [C]hildren were created; rather, the court relied primarily

on the fact that it does not have jurisdiction due to” the disposition of the

Supreme Court of Appeals. Orphans’ Court Opinion, 1/12/21, at 3-4.

       Our review of the disposition reveals that Father initiated the action in

West Virginia “shortly before the birth of the twins in an attempt to prevent

[C.J.]’s name from being listed on their birth certificates. Because he obtained

no court ruling prior to the filing of their birth certificates, Father now seeks

to force an adoption, remove [C.J.] from the twins’ birth certificates, and take

sole custody not only of the twins, but also [L.J.U., born in November of 2014].

Father admits that he did not label it as an adoption, but in substance, that

was exactly what he was trying to accomplish.’” S.U. v. C.J., supra.

       The Supreme Court of Appeals affirmed the order of the Circuit Court of

Mason County, West Virginia (“Circuit Court”), which refused Father’s petition

for appeal from an order of the Family Court of Mason County (“Family Court”)

designating C.J. “as the primary residential and custodial parent of the

Children.”5 S.U. v. C.J., supra. The Supreme Court of Appeals disagreed

with Father’s argument that the Family Court erred “by rejecting his claim that



____________________________________________


5The Family Court found the Children “have a close emotional bond to [C.J.]
and she is ‘a fit and proper parent[.]’” S.U. v. C.J., supra.


                                           -9-
J-S11002-21


[C.J.] has no rights whatsoever to the parties’ three youngest children because

she was acting as his gestational surrogate.”6 Id.    The Family Court

determined that Father failed to overcome the presumption set forth in West

Virginia Code § 16-5-10(e) that provides, “the woman who gives birth to the

child is presumed to be the mother[.]”7 Id. (footnote omitted).

       With respect to adoption in Pennsylvania, this Court has stated:

       The law as to adoption in Pennsylvania is well-settled: a child
       may be adopted if its parents have had their parental rights
       terminated, either by consent or involuntarily. Once this prior
       adjudication has been made and the rights of the natural parents
       are no more, the best interest of the child becomes the criterion
       by which a court must be guided.

       (Emphasis in original).

In re Adoption of Hess, 562 A.2d 1375, 1377 (Pa. Super. 1989) (citing

Matter of Adoption of Sturgeon, 445 A.2d 1314, 1321 (Pa. Super. 1982)).

       Here, Father acknowledged that C.J.’s parental rights have not been

involuntarily terminated.        He asserts, contrary to the disposition of the

Supreme Court of Appeals, that, as the gestational surrogate, C.J.’s consent



____________________________________________


6Father asserted that he and C.J. have an older child who was born in 2011,
and who was not the subject of his adoption action in Pennsylvania. Amended
Petition, 8/6/20, at ¶ 13. Likewise, the older child is not a subject of this
appeal.

7 West Virginia Code § 16-5-10(e) fully provides, “[f]or the purposes of birth
registration, the woman who gives birth to the child is presumed to be the
mother, unless otherwise specifically provided by state law or determined by
a court of competent jurisdiction prior to the filing of the certificate of birth.”
S.U. v. C.J., supra.

                                          - 10 -
J-S11002-21


to the proposed adoption was not required, and she was not required to be

notified of the same. We disagree.

     Because C.J. was adjudicated the legal mother of the Children in the

custody proceedings initiated by Father in the Family Court, her consent to

the proposed adoption was required pursuant to Section 2711 of the Adoption

Act, 23 Pa.C.S. § 2711(a)(3), which provides:

     § 2711. Consents necessary to adoption.

     (a) General rule. — Except as otherwise provided in this part,
     consent to an adoption shall be required of the following:

                                      ...

         (3) The parents or surviving parent of an adoptee who has
         not reached the age of 18 years.

                                      ...

23 Pa.C.S. § 2711(a)(3).

     It follows that Father was required to serve C.J. with notice.       The

Adoption Act specifically addresses the notice requirement:

     § 2721. Notice of hearing.

     The court shall fix a time and place for hearing. Notice of the
     hearing shall be given to all persons whose consents are required
     and to such other persons as the court shall direct. Notice to the
     parent or parents of the adoptee, if required, may be given by the
     intermediary or someone acting on his behalf. Notice shall be by
     personal service or by registered mail to the last known address
     of the person to be notified or in such other manner as the court
     shall direct.

23 Pa.C.S. § 2721; see also Pa.O.C. Rule 15.6 (Notice to Persons; Method;

Notice of Orphans’ Court Proceedings filed on Dependency Docket).

                                     - 11 -
J-S11002-21


      Based on the foregoing, we discern no abuse of discretion or error by

the orphans’ court in dismissing the petition for stepparent adoption. Father

clearly has attempted “to force an adoption” in Pennsylvania, as he did in West

Virginia. This Court concluded long ago:

      Pennsylvania courts can[not] ignore with impunity a custody
      action or decree in the courts of a sister state. The Pennsylvania
      Adoption Law, which provides for notice “to such other persons as
      the court shall direct,” requires at the very least that notice of the
      adoption proceedings be given to the parties to a pending custody
      action or, as here, to grandparents who have been granted
      custody of the children by the court of another state. . . . The
      courts of this Commonwealth will not be permitted to become
      accessories to the conniving act of the parent who attempts to
      evade a custody order entered by the courts of another state.

In re Adoption of B.E.W.G., 549 A.2d 1286, 1290-91 (Pa. Super. 1988)

(reversing order dismissing the grandparents’ petition to vacate the adoption

decree where the father removed the children from the State of New York in

defiance of custody proceedings there pending and surrendering the children

for adoption in Pennsylvania). Accordingly, we affirm the order.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/19/2021




                                     - 12 -